“Case 2:21-Cv-02786-GRB-AYS Document 1-3” Filed 05/18/21 Page I of 3 PagelD # 127

EXHIBIT C

 
ited

 

Unite States Patent ant Gravemark Office

 

Plaster J -Bead

Reg, No. 5,132,735
Registered Jan. 31, 2017
Int. CL: 6 |
Trademark

Principal Register

 

Director of the United States
Patent and Trademark Office

Adyanced Arch Grilleworks, luc, (NEW YORK CORPORATION}
149 Denton Avenue
New Hyde Park, NY 11040

CLASS 6: Motal frame used for metal linear bar grilles
FIRST USE 12-2-2013; IN COMMERCE 122-2013

THE MARK CONSISTS OF STANDARD CHARACTERS WITHDUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

Wo claim is made to the exclusive right fo use the following apart from tho mark as shown:
"PLASTER"

SER, NO, 87-066,023, PILED 06-09-2016
KARANENDRA 8 CHHINA, EXAMINING ATTORNEY

 

 
 

 

WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU BO NOT FILE THE
DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS, .

 

 

 

Requirements in the First Ten Years*
What and When to Fite:

« First Filing Deadlines You must file a Declaration of Use (ot Excusable Nonuse) between the 5th and 6th
years after the registration date, See 18 USC, 81058, 1141k. Ef the declaration is accepted, the
registration will coatinue in force for the remainder of the ten-year period, caloulated from the registration
date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

+ Second Filing Deadline: You must fide a Declaration of Use (or Excusable Nontse} and an Application
for Renewal between the 9th and 10th years afier the registration date,* See 15 U.8.C, $1089,

Requirements in Snecessive Ten-Year Periods*
Whui and When to File:

« You must file a Declaration of Use {or Excusable Nonuse} and an Application for Renewal
between every 9th and 10th-year period, calculated from the registration date.*

Grace Period Filings”

The above documents will be accepted ag timely if filed within six months after the deadiines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extenston of protection to the United States mnder the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above direotly with the United States Patent and Trademark Office (USPTO),
The time periods for filing are based on the U.S. registration date (net the international registration date). The
deadlines and grace periods for ihe Declarations of Use (or Excusable Nonage) are identicnl to those for
nationally issued registrations. See 15 U.S.C. §§1058, [i4lk. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a tenewal of the woderlying
international registration at the Interndtional Bureau of the World Intellectual Property Organization, under

_ Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated frorn the
date of the international registration, See 13 U.S.C. §1144j, For more information aud renewal forms for the
irtternational registration, see http://fwww.wipo.int/madrid/en/,

NOTE: Fees and requirements for maintaining registrations are subject to change, Please check the
USPTO website for farther information, With the exception of renewal applications for registered
extensions of protection, yeu can file the registration maintenance documents referenced above online ath
tip:/Avww uspto. gay,

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadtines will be sent to trademark
owners/holders who authorize e-mail communication aud maintain a current e-mail address with the
USPTO. To ensure that ¢-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Qwoer Address Forms

available at bttp:/Awww.uspto.gov.

Page: 2 of 2/ RN# 5132755

 

 
